 

 

 

 

 

EXHIBIT 10.1

 

Stock Exchange for Principle Debt and Forgiveness of Interest

Agreement with Kevin T. Ryan dated December 9, 2005

 

 

 

 

 



 

 

STOCK EXCHANGE FOR PRINCIPLE DEBT AND FORGIVENESS OF

INTEREST AGREEMENT

 

Kevin T. Ryan has negotiated in good faith with Crystalix Group International,
Inc. (CGI) to convert promissory notes dated July 21, 2004 due Kevin T. Ryan,
Ryan Capital and McCary & Rood (collectively referred to as Notes) by CGI into
common shares of CGI stock.

 

Kevin T. Ryan agrees that:

 

1.

All interest accrued on Notes will be forgiven.

 

2.

All principle on Notes will be forgiven in exchange for 119,000,000 common
shares of CGI stock, of which shares as allowed by the S.E.C. and as determined
by the transfer agent, will be free trading by the 144 Rule as of the
anniversary date of money invested as per the Note Agreement signed July 21,
2004.

 

3.

The Notes due by CGI will be considered paid in full as of the date this
agreement is signed.

 

Crystalix Group International agrees that:

 

 

1.

Upon signing of this document, they will immediately begin the process to issue
the shares in a name designated by Kevin T. Ryan.

 

2.

All Notes currently due by CGI to all parties are being converted in the same
manner as represented and in the amounts disclosed to all parties involved.

 

/s/ Doug Lee

 

12/9/05

Doug Lee, President

 

Date

Crystalix Group International, Inc.

 

 

 

 

 

 

 

 

/s/ Kevin T. Ryan

 

12-9-05

Kevin T. Ryan

 

Date

 

 

 

 

 